Per Curiam.
Prosecution against Webb for larceny in stealing a horse. He was first arrested and committed upon an affidavit made before Mayor Cavin, of Indianapolis. Smithers. who made the affidavit, signed it below the jurat, between it and the name of the Mayor, who administered the oath to Smithers, and certifies to its having been taken. This is a mere informality.
The information charges that the defendant led and rode away the horse, being the personal goods and property of, &c.
It is urged that the defendant could not have both led anrode the horse away, and that the horse was not goods. The objection is insufficient.
An affidavit was made for a continuance; but the affiant did not know the names of the witnesses he wanted,, nor where they resided, or could be found. It was not error to refuse the continuance.
On the evidence, the conviction can not be disturbed. The horse had been taken in the night from the owner’s stable; the defendant was soon after seen in possession of it, and gave no reasonable account, &c.
The judgment is affirmed, with costs.